Fourth Court of Appeals
                                San Antonio, Texas
                                      January 7, 2020

                                    No. 04-19-00416-CV

        VILT AND ASSOCIATES, P.C. and Mediation Centers of America, L.L.C.,
                                Appellants

                                             v.

                         Ho Kon PARKER and Richard T. Parker,
                                    Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-19561
                        Honorable Rosie Alvarado, Judge Presiding


                                      ORDER
       Appellees have filed a motion to dismiss. Appellant is ORDERED to file a response to
the appellees’ motion on or before January 17, 2020.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court